Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JOHN GAETZ on 2/3/2022.

The application has been amended as follows: 

 AMENDMENTS TO THE SPECIFICATION 

Please amend paragraph [0001] as follows: 

This application claims priority to and the benefit of U.S. Application No. 13/804,263, filed March 14. 2013 and entitled SYSTEM AND METHOD FOR PROVIDING BIOMECHANICALLY SUITABLE RUNNING GAIT IN POWERED LOWER LIMB DEVICES and U.S. Provisional Application No. 61/610,864, filed March 14, 2012 and entitled "CONTROL METHODOLOGY FOR BIOMECHANICALLY NORMAL RUNNING WITH A POWERED PROSTHESIS", the contents of which are herein incorporated by reference in their entirety. 


Please amend the paragraph beginning at page 31, line 27 of the specification:
 
As noted above, Modes 0 and 1 are stance modes for absorption and propulsion, respectively, which in healthy running biomechanics, should comprise less than 50% of a stride. Modes 2 and 3 are swing modes, which in healthy running biomechanics comprise greater than 50% of a stride. While in Mode 0, both the knee and ankle have a relatively high stiffness. The knee flexes in a controlled manner, providing shock absorption and bearing the user's weight. The ankle initially plantarflexes in order to reach a flat-foot state and then dorsiflexes as the user's body center passes over the foot. Both the powered knee joint and the powered ankle joint yield under the load while the prosthesis is decelerating. Once the knee reaches peak flexion for the stance phase and naturally begins to extend (inferred by a zero crossing in velocity), indicating a natural transition into a power generation phase, the controller transitions into Mode 1, the propulsion phase. 


Please amend the paragraph beginning at page 32, line 3 of the specification:

During Mode 1, the knee and ankle actively extend and plantarfiex, respectively, in order to propel the user forward and upward. As noted above, Mode 1 can have two submodes: a Push-off mode (Mode 1A) and a Toe-off mode (Mode 1B). During Mode 1A, the knee and ankle actively extend and plantarfiex. Mode IA will then transition to Mode 1B as soon as the knee reaches peak stance knee extension (a zero crossing in knee velocity), indicating a natural transition into the swing mode characterized by knee flexion. During Mode 1B, the knee begins to flex as the ankle continues to plantarflex, which assists in flexion of the knee. Note that mode 1B is very brief and typically coincides with conditions facilitating near immediate transition into Mode 2. Therefore, push-off (Mode 1A) begins with landing and absorption and ends when the knee reaches peak stance knee extension. Toe-off (Mode 1B) begins with peak stance knee extension and ends when the foot is off the ground. 
 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774